Exhibit 10.4

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is made as of the 15th day of December,
2014 (the “Commencement Date”), between Monogram Residential Trust, Inc., a
Maryland corporation (the “Company”) and Monogram Residential OP LP (the
“Operating Partnership”), a Delaware limited partnership (collectively, the
“Employers”), and Daniel J. Rosenberg (the “Executive”).

 

WHEREAS, the Executive and the Employers entered into that certain Employment
Agreement dated as of August 1, 2013 (the “Employment Agreement”) pursuant to
which the Executive is currently employed by the Employers;

 

WHEREAS, the Executive and the Employers mutually desire to (a) terminate the
Employment Agreement and (b) replace the Employment Agreement with this
Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Termination.  The Executive’s employment
hereunder is at-will and may be terminated under the following circumstances:

 

(a)                                 Death.  The Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  The Employers may terminate the
Executive’s employment if he is disabled and unable to perform the essential
functions of the Executive’s then existing position or positions under this
Agreement (disregarding any reasonable accommodation) for a period of 90
consecutive days or for an aggregate of 180 days in any 12-month period.  If any
question shall arise as to whether during any period the Executive is disabled
so as to be unable to perform the essential functions of the Executive’s then
existing position or positions (disregarding any reasonable accommodation), the
Executive may, and at the request of the Employers shall, submit to the
Employers a certification in reasonable detail by a physician jointly selected
by the Employers and the Executive or the Executive’s guardian or representative
as to whether the Executive is so disabled or how long such disability is
expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue.  The Executive shall cooperate with any
reasonable request of the physician in connection with such certification.  If
the Executive shall fail to submit such certification, the Employers’
determination of such issue shall be binding on the Executive.  Nothing in this
Section 1(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

(c)                                  Termination by the Employers for Cause. 
The Employers may terminate the Executive’s employment hereunder for Cause.  For
purposes of this Agreement, “Cause” shall mean:  (i) the Executive’s dishonest
or fraudulent action, willful misconduct or gross negligence in the conduct of
his duties to the Employers; (ii) the Executive’s conviction of, or

 

--------------------------------------------------------------------------------


 

pleading nolo contendere to, a felony; (iii) a material failure by the Executive
to devote substantially all of his business time to the business of the
Employers that is not cured by the Executive within 60 days after receiving
written notice of such failure, unless such failure is due to an illness, injury
or disability of the Executive or exercise of legally entitled rights such as
under the Family Medical and Leave Act (“FMLA”) by the Executive; (iv) a
material failure by the Executive to follow the Employers’ good faith
instructions and directives that is not cured by the Executive within 60 days
after receiving written notice of such failure, unless such failure is due to an
illness, injury or disability of the Executive or exercise of legally entitled
rights such as under FMLA by the Executive; (v) the Executive’s unreasonable and
material neglect, refusal or failure to perform his assigned duties that is not
cured by the Executive within 60 days after receiving written notice of such
neglect, refusal or failure, unless such failure is due to an illness, injury or
disability of the Executive or exercise of legally entitled rights such as under
FMLA by the Executive; (vi) the Executive’s material breach of this Agreement;
(vii) the Executive’s material breach of the Employers’ Code of Business Conduct
Policy that if curable, is not cured within ten (10) business days; (viii) any
governmental regulatory agency recommendations or orders that the Employers
terminate the employment of the Executive or relieve him of his duties; or
(ix) any other act or omission by the Executive that would reasonably be
expected to result in material reputational harm to the Employers, their
subsidiaries or affiliates.

 

(d)                                 Termination Without Cause.  The Employers
may terminate the Executive’s employment hereunder at any time without Cause. 
Any termination by the Employers of the Executive’s employment under this
Agreement which does not constitute a termination for Cause under
Section 1(c) and does not result from the death or disability of the Executive
under Section 1(a) or (b) shall be deemed a termination without Cause.

 

(e)                                  Termination by the Executive.  The
Executive may terminate his employment hereunder at any time for any reason,
including but not limited to Good Reason.  For purposes of this Agreement, “Good
Reason” shall mean that the Executive has complied with the “Good Reason
Process” (hereinafter defined) following the occurrence of any of the following
events:  (i) a material breach of this Agreement by the Employers, (ii) a
diminution of, or reduction or adverse alteration of, the Executive’s duties or
responsibilities, or the Employers’ assignment of duties, responsibilities or
reporting requirements that are inconsistent with his position or that
materially expand his duties, responsibilities or reporting requirements without
the Executive’s consent, (iii) any requirement by the Employers that the
Executive relocate to a principal place of business more than 35 miles from the
physical location of the principal office work location of the Executive on the
Commencement Date, or (iv) a reduction in the Executive’s base salary.  “Good
Reason Process” shall mean that (i) the Executive reasonably determines in good
faith that a “Good Reason” condition has occurred; (ii) the Executive notifies
the Employers in writing of the Good Reason condition within 90 days of when the
Executive has actual knowledge of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Employers’ efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 30 days after the end of the Cure Period.  If the Employers cure the Good
Reason condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Notice of Termination.  Except for
termination as specified in Section 1(a), any termination of the Executive’s
employment by the Employers or any such termination by the Executive shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(g)                                  Date of Termination.  “Date of Termination”
shall mean:  (i) if the Executive’s employment is terminated by his death, the
date of his death; (ii) if the Executive’s employment is terminated on account
of disability under Section 1(b) or by the Employers for Cause under
Section 1(c), the date on which Notice of Termination is given; (iii) if the
Executive’s employment is terminated by the Employers under Section 1(d), 30
days after the date on which a Notice of Termination is given; (iv) if the
Executive’s employment is terminated by the Executive under Section 1(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (v) if the Executive’s employment is terminated by the Executive under
Section 1(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period.  Notwithstanding the foregoing, (A) in
the event that the Executive gives a Notice of Termination to the Employers, the
Employers may unilaterally accelerate the Date of Termination and such
acceleration shall not result in a termination by the Employers for purposes of
this Agreement, and (B) in the event that the Employers terminate the
Executive’s employment without Cause under Section 1(d), the Employers may
unilaterally accelerate the Date of Termination to any earlier effective date
provided that the Employers continue to pay the Executive the Base Salary for
the 30-day period immediately following the date on which a Notice of
Termination is given to the Executive.

 

2.                                      Compensation Upon Termination.

 

(a)                                 Termination Generally.  If the Executive’s
employment with the Employers is terminated for any reason, the Employers shall
pay or provide to the Executive (or to his authorized representative or estate)
(i) any Base Salary earned through the Date of Termination, unpaid expense
reimbursements and unused paid time off that accrued through the Date of
Termination on or before the time required by law but in no event more than 30
days after the Executive’s Date of Termination; (ii) any vested benefits the
Executive may have under any employee benefit plan of the Employers through the
Date of Termination, which vested benefits shall be paid and/or provided in
accordance with the terms of such employee benefit plans; and (iii) except in
the case of the Executive’s termination by the Employers for Cause, any awarded
and unpaid cash incentive compensation, including, but not limited to any cash
incentive compensation or other compensation or benefits which the Executive has
earned on or before termination (collectively, the “Accrued Benefit”).

 

(b)                                 Termination on Account of Death or
Disability.  If the Executive’s employment is terminated on account of death
under Section 1(a) or disability under Section 1(b), the Employers shall pay the
Executive (or his authorized representative or estate) his Accrued Benefit.  The
Employers shall also provide the Executive (or his authorized representative or
estate) with a lump sum payment equal to 100 percent of his annual base salary
within 60 days of the Date of Termination.  In addition, the Executive (or his
authorized representative or estate) shall also be entitled to receive the pro
rata portion of any cash incentive compensation which would have been earned by
the Executive during such year of termination

 

3

--------------------------------------------------------------------------------


 

had such Executive remained employed the entire year and as determined by the
Compensation Committee of the Company, determined by multiplying such cash
incentive compensation by a fraction, the numerator of which equals the number
of days the Executive is employed by the Employers during such year to the Date
of Termination, and the denominator of which equals 365 (the “Pro-Rated
Bonus”).  The Pro-Rated Bonus shall be paid at the same time that the Employers
pay cash incentive compensation to other executives.  Upon the Date of
Termination, all equity awards with time-based vesting shall immediately fully
vest in accordance with their terms and become non-forfeitable.  Each equity
award which has been granted (or any other equity award which would otherwise
have been granted to the Executive during the applicable performance
period/calendar year in the ordinary course) with performance vesting shall vest
at an amount based upon the Employers’ achievement of performance goals through
the end of performance period, multiplied by a fraction, the numerator of which
shall be the number of days the Executive was employed by the Employers from the
commencement of the performance period through the Date of Termination and the
denominator of which shall be the total number of days in the performance
period.

 

(c)                                  Termination by the Employers Without Cause
or by the Executive with Good Reason.  If the Executive’s employment is
terminated by the Employers without Cause as provided in Section 1(d), or the
Executive terminates his employment for Good Reason as provided in Section 1(e),
then the Employers shall pay the Executive his Accrued Benefit.  The Employers
shall also pay the Executive his Pro-Rated Bonus at the same time that the
Employers pay cash incentive compensation to other executives.  In addition,
subject to the Executive signing a general release of claims in favor of the
Employers and related persons and entities in a form and manner satisfactory to
the Employers and the expiration of the applicable seven-day revocation period
(the “Release Condition”), all within 60 days from the Date of Termination:

 

(i)                                     the Employers shall pay the Executive an
amount equal to 2.0 times the sum of (A) the Executive’s annual base salary plus
(B) the Executive’s Incentive Compensation determined on the Date of
Termination.  For purposes of this Agreement, “Incentive Compensation” shall
mean the average of the annual cash incentive compensation received by the
Executive each year during the last three years of employment with the Employer;
and

 

(ii)                                  upon the Date of Termination, all equity
awards with time-based vesting shall immediately fully vest in accordance with
their terms and become non-forfeitable and each equity award which has been
granted (or any other equity award which would otherwise have been granted to
the Executive during the applicable performance period/calendar year in the
ordinary course) with performance vesting shall vest at an amount based on the
Employers’ achievement of performance goals through the end of the performance
period, multiplied by a fraction, the numerator of which shall be the number of
days the Executive was employed by the Employers from the commencement of the
performance period through the Date of Termination and the denominator of which
shall be the total number of days in the performance period; and

 

(iii)                               if the Executive was participating in the
Employers’ group medical, vision and dental plan immediately prior to the Date
of Termination, then the Employers shall provide the Executive with a lump sum
payment equal to (A) 18 times

 

4

--------------------------------------------------------------------------------


 

the amount of monthly employer contribution that the Employers made to an
insurer (or as otherwise determined on an actuarial basis based upon the
applicable monthly premium for continuation coverage under Section 4980B of the
Code and corresponding provisions of ERISA (“COBRA”)) to provide medical, vision
and dental insurance to the Executive and his dependents in the month
immediately preceding the Date of Termination, plus (B) the amount the Employers
would have contributed to their health reimbursement arrangement on the
Executive’s behalf for 18 months from the Date of Termination if the Executive
had remained employed by the Employers; and

 

(iv)                              the amounts payable under Subsections (i) and
(iii) shall be paid in a lump sum within 60 days after the Date of Termination;
provided, however, that if the 60-day period begins in one calendar year and
ends in a second calendar year, such amounts shall be paid in the second
calendar year no later than the last day of such 60-day period.

 

3.                                      Change in Control.

 

(a)                                 Treatment of Equity Awards.  Upon a Change
of Control, all equity awards with time-based vesting shall immediately fully
vest and become non-forfeitable and each equity award which has been granted (or
any other equity award which would otherwise have been granted to the Executive
during the applicable performance period/calendar year in the ordinary course)
with performance vesting shall vest at an amount based upon and to the extent of
the Employers’ achievement of performance goals during the performance period
under each such equity award through the end of the calendar month immediately
preceding the Change in Control.

 

(b)                                 Additional Limitation.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event that the amount of any compensation,
payment or distribution by the Employers to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, calculated in a manner consistent with Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
regulations thereunder (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code, the following provisions shall
apply:

 

(A)                               If the Severance Payments, reduced by the sum
of (1) the Excise Tax and (2) the total of the Federal, state, and local income
and employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, the Executive shall be entitled to the full benefits
payable under this Agreement.

 

(B)                               If the Threshold Amount is less than (x) the
Severance Payments, but greater than (y) the Severance Payments reduced by the
sum of (1) the Excise Tax and (2) the total of the Federal, state, and local
income and employment taxes on the amount of the Severance Payments which are in
excess

 

5

--------------------------------------------------------------------------------


 

of the Threshold Amount, then the Severance Payments shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.  In such event, the Severance Payments
shall be reduced in the following order:  (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.

 

(ii)                                  For the purposes of this Section 3(b),
“Threshold Amount” shall mean three times the Executive’s “base amount” within
the meaning of Section 280G(b)(3) of the Code and the regulations promulgated
thereunder less one dollar ($1.00); and “Excise Tax” shall mean the excise tax
imposed by Section 4999 of the Code, and any interest or penalties incurred by
the Executive with respect to such excise tax.

 

(iii)                               The determination as to which of the
alternative provisions of Section 3(b)(i) shall apply to the Executive shall be
made by a nationally recognized accounting firm jointly selected by the
Employers and the Executive (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Employers and the Executive within
15 business days of the Date of Termination, if applicable, or at such earlier
time as is reasonably requested by the Employers or the Executive.  For purposes
of determining which of the alternative provisions of Section 3(b)(i) shall
apply, the Executive shall be deemed to pay federal income taxes at the
estimated marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of the Executive’s residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  Any determination by the Accounting Firm shall
be binding upon the Employers and the Executive.

 

(c)                                  Definitions.  For purposes of this
Section 3, the following terms shall have the following meanings:

 

“Change in Control” shall mean any of the following:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Employers, any of their subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Employers or any of their subsidiaries), together
with all “affiliates” and “associates” (as such terms are defined in Rule 12b-2
under the Act) of such person, shall become the “beneficial owner” (as such term
is defined in Rule 13d-3 under the Act), directly or indirectly, of securities
of the Company representing more than 50 percent of the combined voting power of
the Company’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) (in such case other than as a result
of an acquisition of securities directly by the Company or the Operating
Partnership); or

 

6

--------------------------------------------------------------------------------


 

(ii)                                  the date a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; or

 

(iii)                               the date a majority of the members of the
Board is replaced during the 12-month period immediately following any
consolidation or merger (or similar transaction) of the Company or the Operating
Partnership; or

 

(iv)                              the consummation of (A) any consolidation or
merger of the Company or the Operating Partnership where the shareholders of the
Company and the unit holders of the Operating Partnership taken as a whole and
considered as one class immediately before the transaction, or the unit holders
of the Operating Partnership, as the case may be, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the entity issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer, liquidation or dissolution (in one transaction
or a series of transactions contemplated or arranged by any party as a single
plan) of more than 50 percent of the assets of the Company or the Operating
Partnership, whether owned directly or indirectly through one or more
affiliates, subsidiaries or joint ventures.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of any
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to more than 50 percent of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns more than 50 percent of
the combined voting power of all of the then outstanding Voting Securities, then
a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).  A Change in Control shall not be deemed to have occurred
in connection with any internal corporate restructuring.

 

4.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Code, the Employers determine that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement on account of the
Executive’s separation from service would be considered deferred compensation
otherwise subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s

 

7

--------------------------------------------------------------------------------


 

separation from service, or (B) the Executive’s death.  If any such delayed cash
payment is otherwise payable on an installment basis, the first payment shall
include a catch-up payment covering amounts that would otherwise have been paid
during the six-month period but for the application of this provision, and the
balance of the installments shall be payable in accordance with their original
schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the
Employers or incurred by the Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses).  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.” 
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code.  To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code.  Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2).  The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

(e)                                  The Employers make no representation or
warranty and shall have no liability to the Executive or any other person for
violations in form if any provisions relating to the form of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

(f)                                   Notwithstanding anything in this Section 4
to the contrary, all payments which can be paid under this Agreement earlier
than the periods provided in Sections 4(a) or (c) or otherwise under this
Agreement upon termination of employment shall be paid within five (5) days from
the Date of Termination, or if later, satisfaction of the Release Condition,
subject to compliance to the extent necessary with any timing requirements of
Sections 409A of the Code.

 

8

--------------------------------------------------------------------------------


 

5.                                      Confidential Information, Noncompetition
and Cooperation.

 

(a)                                 Confidential Information.  As used in this
Agreement, “Confidential Information” means information belonging to the
Employers which is of value to the Employers in the course of conducting its
business and the disclosure of which could result in a competitive or other
disadvantage to the Employers.  Confidential Information includes, without
limitation, financial information, reports, and forecasts; inventions,
improvements and other intellectual property; trade secrets; know-how; designs,
processes or formulae; software; market or sales information or plans; customer
lists; and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
developed by the management of the Employers.  Confidential Information includes
information developed by the Executive in the course of the Executive’s
employment by the Employers, as well as other information to which the Executive
may have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Employers have a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include information in the public domain,
unless the presence of such information in the public domain is due to breach of
the Executive’s duties under Section 5(b).

 

(b)                                 Confidentiality.  The Executive understands
and agrees that the Executive’s employment creates a relationship of confidence
and trust between the Executive and the Employers with respect to all
Confidential Information.  At all times, both during the Executive’s employment
with the Employers and after its termination, the Executive will keep in
confidence and trust all such Confidential Information, and will not use or
disclose any such Confidential Information without the written consent of the
Employers, except as may be necessary in the ordinary course of performing the
Executive’s duties to the Employers.

 

(c)                                  Documents, Records, etc.  All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to the Executive by
the Employers or are produced by the Executive in connection with the
Executive’s employment will be and remain the sole property of the Employers. 
The Executive will return to the Employers all such materials and property as
and when requested by the Employers.  In any event, the Executive will return
all such materials and property immediately upon termination of the Executive’s
employment for any reason.  The Executive will not retain any such material or
property or any copies thereof after such termination.

 

(d)                                 Noncompetition and Nonsolicitation.  During
the Executive’s employment with the Employers and for 15 months thereafter,
regardless of the reason for the termination, the Executive (i) will not,
directly or indirectly, whether as owner, partner, shareholder, consultant,
agent, employee, co-venturer or otherwise, engage, participate, assist or invest
in any Competing Business (as hereinafter defined); (ii) will refrain from
directly or indirectly employing, attempting to employ, recruiting or otherwise
soliciting, inducing or influencing any person to leave employment with the
Employers (other than terminations of employment of subordinate employees
undertaken in the course of the Executive’s employment with the Employers); and
(iii) will refrain from soliciting or encouraging any customer or supplier with
whom the Executive was in contact or conducted business during the Term to
terminate or otherwise modify adversely its business relationship with the
Employers.  The Executive understands that

 

9

--------------------------------------------------------------------------------


 

the restrictions set forth in this Section 5(d) are intended to protect the
Employers’ interest in their Confidential Information and established employee,
customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.  For purposes of
this Agreement, the term “Competing Business” shall mean any publicly listed
REIT or non-listed, publicly registered REIT in the business of primarily
owning, operating, acquiring or developing multifamily real estate properties
within 35 miles of any real estate property owned, operated or developed by the
Employers.  The Executive acknowledges that his work with the Employers involves
performing services relating to all multifamily real estate properties owned,
operated or developed by the Employers.  Notwithstanding the foregoing, the
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation which constitutes or is affiliated with a Competing Business.

 

(e)                                  Non-Disparagement.  The Executive agrees
that during and after his employment with the Employers, he shall not make any
disparaging remarks concerning the Employers or any of their affiliates,
subsidiaries or current or former officers, directors, shareholders or
employees.  The foregoing non-disparagement obligation shall not in any way
affect the Executive’s obligation to testify truthfully in any legal,
regulatory, or administrative proceedings.  The Employers agree, upon the
termination of the Executive’s employment with the Employers, to provide a
professional reference for the Executive at the request of the Executive, in
such form as may reasonably be requested by the Executive and consistent with
the Employers’ obligation for truthfulness, unless the Employers terminate the
Executive’s employment for Cause.

 

(f)                                   Third-Party Agreements and Rights.  The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business.  The Executive represents to the Employers that the Executive’s
execution of this Agreement, the Executive’s employment with the Employers and
the performance of the Executive’s proposed duties for the Employers will not
violate any obligations the Executive may have to any such previous employer or
other party.  In the Executive’s work for the Employers, the Executive will not
disclose or make use of any information in violation of any agreements with or
rights of any such previous employer or other party, and the Executive will not
bring to the premises of the Employers any copies or other tangible embodiments
of non-public information belonging to or obtained from any such previous
employment or other party.

 

(g)                                  Litigation and Regulatory Cooperation. 
During and after the Executive’s employment, the Executive shall cooperate fully
with the Employers in the defense or prosecution of any claims or actions now in
existence or which may be brought in the future against or on behalf of the
Employers which relate to events or occurrences that transpired while the
Executive was employed by the Employers.  The Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Employers at mutually convenient times. 
During and after the Executive’s employment, the Executive also shall cooperate
fully with the Employers in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while the Executive was
employed by the Employers.  The

 

10

--------------------------------------------------------------------------------


 

Employers shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 5(g).  The foregoing cooperation obligation shall not
in any way affect the Executive’s obligation to testify truthfully in any legal,
regulatory or administrative proceedings.

 

(h)                                 Injunction.  The Executive agrees that it
would be difficult to measure any damages caused to the Employers which might
result from any breach by the Executive of the promises set forth in this
Section 5, and that in any event money damages would be an inadequate remedy for
any such breach.  Accordingly, subject to Section 6 of this Agreement, the
Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Employers shall be entitled, in addition to all
other remedies that they may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Employers.

 

6.                                      Arbitration of Disputes.  Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof or otherwise arising out of the Executive’s employment or the
termination of that employment (including, without limitation, any claims of
unlawful employment discrimination whether based on age or otherwise, but
excluding equitable enforcement of restrictive covenants) shall, to the fullest
extent permitted by law, be settled by arbitration in accordance with the JAMS
Rules in Texas.  Absent an award to the contrary that is consistent with
applicable law, the fees and expenses of the arbitration shall be paid equally
by each respective party, and each party shall be responsible for its/his own
costs.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.  This Section 6 shall be specifically
enforceable.

 

7.                                      Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce Section 6 of
this Agreement, the parties hereby consent to the jurisdiction of the courts of
the State of Texas and the United States District Court for the Northern
District of Texas.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

8.                                      Clawback.  Any incentive compensation
and equity grants provided to the Executive during his term of employment shall
be subject to clawback by the Employers (i) to the extent required by applicable
law, or (ii) in the event the Executive’s intentional misconduct pertaining to
any financial reporting requirement under the Federal securities laws results in
the Employers being required to prepare and file an accounting restatement with
the SEC, other than a restatement due to changes in accounting policy and any
misconduct or failure by any person other than the Executive.

 

9.                                      Integration.  This Agreement constitutes
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements between the parties concerning such
subject matter.  The parties acknowledge and agree that the Employment Agreement
has been terminated and is of no further force or effect.

 

11

--------------------------------------------------------------------------------


 

10.                               Withholding.  All payments made by the
Employers to the Executive under this Agreement shall be net of any tax or other
amounts required to be withheld by the Employers under applicable law.

 

11.                               Successor to the Executive.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  In the event of the Executive’s death or disability prior to the
completion by the Employers of all payments due him under this Agreement, the
Employers shall continue such payments to the Executive’s beneficiary designated
in writing to the Employers prior to his death (or to his estate, if the
Executive fails to make such designation), or in the case of disability, his
legal guardian or representative.

 

12.                               Enforceability.  If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

13.                               Survival.  Sections 5, 6, 7, 8, 9, 10, 12, 14,
15, 17 and 19 of this Agreement shall survive the termination of this Agreement
and/or the termination of the Executive’s employment; provided, however, that
this Agreement shall not terminate until all amounts due Executive are paid or
otherwise provided to Executive.

 

14.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

15.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to the Executive at the last address the Executive has filed
in writing with the Employers or, in the case of the Employers, at their main
offices, attention of the Board, or electronically to the Chairman of the Board.

 

16.                               Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Employers.

 

17.                               Governing Law.  This is a Texas contract and
shall be construed under and be governed in all respects by the laws of the
State of Texas, without giving effect to the conflict of laws principles of such
State.  With respect to any disputes concerning federal law, such disputes shall
be determined in accordance with the law as it would be interpreted and applied
by the United States Court of Appeals for the Fifth Circuit.

 

12

--------------------------------------------------------------------------------


 

18.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

19.                               Successor to the Company and the Operating
Partnership.  Each of the Company and the Operating Partnership shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
or the Operating Partnership (including, but not limited to, in connection with
any Change in Control or otherwise) expressly to assume and agree to perform
this Agreement to the same extent that the Company or the Operating Partnership
would be required to perform it if no succession had taken place.  Failure of
the Company or the Operating Partnership to obtain an assumption of this
Agreement at or prior to the effectiveness of any succession shall be a material
breach of this Agreement.

 

20.                               Gender Neutral.  Wherever used herein, a
pronoun in the masculine gender shall be considered as including the feminine
gender unless the context clearly indicates otherwise.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

 

MONOGRAM RESIDENTIAL TRUST, INC.,

 

a Maryland corporation

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

Name:

Mark T. Alfieri

 

 

Title:

Chief Executive Officer, President and Chief Operating Officer

 

 

 

 

 

 

 

MONOGRAM RESIDENTIAL OP LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

MONOGRAM RESIDENTIAL, INC.,

 

 

 

a Delaware corporation, its general partner

 

 

 

 

 

 

 

By:

/s/ Mark T. Alfieri

 

 

Name:

Mark T. Alfieri

 

 

Title:

Chief Executive Officer, President and Chief Operating Officer

 

 

 

 

 

 

 

/s/ Daniel J. Rosenberg

 

Daniel J. Rosenberg

 

13

--------------------------------------------------------------------------------